Citation Nr: 1114731	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee condition.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 until March 1985.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota.

The Veteran was scheduled to testify before a Veterans Law Judge in a hearing at the RO in September 2007, but he failed to appear.  He did not request to reschedule the hearing.  His request for a hearing is accordingly deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d).  

In August 2009, the Board remanded the matter on appeal to the RO for additional evidentiary development.  

In August 2007, the Veteran raised the issue of entitlement to an increased rating for his left knee scar.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has right knee and low back disorders that had their onset during his active service.  In the alternative, he contends that such disorders were caused or aggravated by his service-connected left knee disorder.  

In August 2009, the Board reviewed the matter and determined that a VA examination in April 2006 was inadequate to decide the matter.  Accordingly, the Board remanded the matter to the RO to afford a new VA examination.  

Pursuant to the Boards' remand, the Veteran underwent a second VA examination in October 2009.  

Upon review, the Board finds that the October 2009 VA examination is likewise inadequate to decide the claim.  Indeed, the October 2009 VA examiner's opinion was based on an incomplete review of the pertinent evidence.  For instance, with regard to the right knee, the VA examiner concluded that there was "no significant pathology."  The VA examiner, however, did not discuss the prior VA examination showing a diagnosis of chronic right knee strain injury.  Also X-rays taken at VA, as reported in an April 2007 orthopedic consultation, revealed findings of minor spurring along each tibial spine.  Furthermore, private treatment records from June 2007 show that the Veteran underwent open excision of the prepatellar bursal tissue, right knee, related to chronic prepatellar bursitis.  

Similarly, with regard to the low back, the VA examiner determined that the disorder was not related to service or to the service-connected left knee disability based in part on a determination that the Veteran did not have an antalgic gait.  The VA examiner did not account for the numerous prior VA treatment records documenting objective indications of a limp.  

Without a fully informed factual basis, the VA examiner's opinion is inadequate to decide the issues.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that an addendum opinion is necessary.  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, his appeal must be considered under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should arrange for the Veteran's claims file to be reviewed by the examiner who prepared the October 2009 VA examination report (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  

Accordingly, the examiner is asked to review the entire pertinent evidence in the case, including all prior VA examination results, the VA and private treatment records, and the Veteran's lay assertions.  The examiner is also requested to undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to address the following:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a right knee disorder that was incurred during his active service, has arthritis that became manifest within a one-year period following his discharge from service, or has any right knee disorder otherwise related to his active service.  The VA examiner is asked to address the etiology of any right knee disorder diagnosed since the Veteran's service separation, to include the more recent April 2007 and June 2007 findings.  

If the examiner determines that a right knee disorder did not begin during the Veteran's service (or within one year of service separation), the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a right knee disorder either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), as a consequence of the Veteran's service-connected left knee disorder.   

(b) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a low back disorder that was incurred during his active service, has arthritis that became manifest within a one-year period following his discharge from service, or has any back disorder that is otherwise related to his active service.  

If the examiner determines that a low back disorder did not begin during service (or within one year of service separation), the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a low back disorder either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), as a consequence of the Veteran's service-connected left knee disorder.   In making this determination, the examiner is asked to address the post-service VA treatment records showing that the Veteran walked with a mild limp favoring the left lower extremity.

Also, in addressing each of the questions above, the examiner is asked to fully consider the Veteran's own assertions regarding the onset and continuity of his right knee and low back symptoms, as reflected in the VA and private treatment records and his testimonial statements of record.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including all pertinent in-service and post-service medical records, and the Veteran's lay assertions.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



